DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is response to the amendments filed on 6/13/22. Claims 12, 13, and 15 have been amended. Claims 1 – 15 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Cantor (U.S. 2012/0220373). 
Regarding claims 1, 11, and 12, Cantor discloses a method of estimating a time to complete a task for a user of a computer, (“In one embodiment, the dialog may display a user/user icon 230, a progress bar 240 indicating the user's progression towards unlocking the content item”, par. 0020 and fig. 2), identifying a target task for which a time is to be estimated for completing the task, (“the user fills the progress bar 170 and the game unlocks the content item 180 for user access”, par. 0019), determining as a start point the completion of the last task completed by the user on the computer, (fig. 1), obtaining, from data relating to a corpus of users, data for at least a subset of those users who completed the task completed by the user before also completing the target task, wherein the obtained data comprises timing data, (“In one embodiment, the user may gain access to the content item by sending requests for help to a set of crew members 120. As crew members respond, a progress bar 150 dialog may indicate the progression towards obtaining access to the restricted content item”, par. 0019 and fig. 1), calculating a representative time from the start point to the completion of the target task, based on the obtained data and implementing a predetermined action responsive to the calculated representative time, (fig. 1, parts, 150, 160, 170, and 180). 
Regarding claim 2, Cantor discloses indicating the representative time to the user, (fig. 2). 
Regarding claim 3, Cantor discloses setting the completion of the target task as a goal in a videogame, (“the user fills the progress bar 170 and the game unlocks the content item 180 for user access”, par. 0019). 
Regarding claim 4, Cantor discloses obtaining a target completion time; calculating representative times for a plurality of candidate target tasks, based on respective subsets of users within the corpus; and identifying as the target task the candidate target task whose representative time best fits the target completion time, (fig. 1). 
Regarding claims 5 - 10, Cantor discloses a subset of those users who completed the last task completed by the user before also completing the target task comprises users who proceeded directly from completing the last task completed by the user to completing the target task, (fig. 1). 
Regarding claim 13, Cantor discloses an input processor configured to obtain a target completion time; the time calculation processor being configured to calculate representative times for a plurality of candidate target tasks, based on respective subsets of users within the corpus; and a candidate evaluation processor configured to identify as the target task the candidate target task whose representative time best fits the target completion time, (fig. 1 and fig. 3). 
Regarding claim 14, Cantor discloses the plurality of candidate target tasks represent a sequence of tasks that progress toward a goal, and the identified target task is indicative of how much of the goal a user is likely to complete within the obtained target completion time, (fig. 1). 
Regarding claim 15, Cantor discloses the target task relates to saving a state of the game for future use; and the time calculation processor is configured to compare the calculated representative time with a target completion time; and if the calculated representative time exceeds the target completion time, then the apparatus implements a predetermined action selected to assist the user to complete the target task more quickly, (“In one embodiment, the user may gain access to the content item by sending requests for help to a set of crew members 120. As crew members respond, a progress bar 150 dialog may indicate the progression towards obtaining access to the restricted content item”, par. 0019 and fig. 1). 
	Response to Arguments
Applicant's arguments filed on  have been fully considered but they are not persuasive. Regarding claims 1 – 15, Applicants argue that “the progress in Cantor relates to how many of a target number of friends have offered their help, and does not provide an actual estimate of timing at all”, “calculating a representative time from the start point to the completion of the target task”, and “implementing a predetermined action responsive to the calculated representative time”. The Examiner respectfully disagrees. The current claim language is silent upon who is estimating the time to complete a task, the user or system. Cantor discloses in fig. 1, a plurality of progress bars, wherein some progress bars have progressed further or faster than the others, wherein a user can simply view this process and estimate the completion of the task, wherein the Examiner views this as being equivalent to argued limitation above, since it is unclear who is doing the estimating. 
Applicants further argue that “since Cantor is not upon any previous goal or task”, with respect the claim limitations of “determining as a start point the completion of the last task completed” and that in “Cantor there is no teaching or suggestion of a prior goal being completed”. In response to this, the Examiner views this limitation as an insufficient antecedent basis. 
Applicants further argue, with respect to the claim limitation of “obtaining, from data relating to a corpus of users, data for at least a subset of those users who completed the task completed by the user before also completing the target task”, that Cantor has “no disclosure of the claimed feature”. In response to this, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The Applicants are encouraged to contact the Examiner in order to further prosecution. Therefore, the Examiner maintains that the cited art reference anticipates the present invention as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715